              Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


SUPERIOR SALES WEST, INC.,                                        Case No.

                                 Plaintiff,

                v.

JAVIER W. GONZALEZ d/b/a RIO GRANDE FARMS,

                                 Defendant.


                                              COMPLAINT

        TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        NOW COMES Plaintiff Superior Sales West, Inc. (Superior or Plaintiff), by and through

undersigned counsel, as and for its complaint against Defendant Javier W. Gonzalez d/b/a Rio

Grande Farms (Gonzalez or Defendant), alleges as follows:

                                   JURISDICTION AND VENUE

        1.      Jurisdiction is based on Section 5(c)(5) of the Perishable Agricultural Commodities

Act, 7 U.S.C. § 499e(c)(5) (“PACA”) and 28 U.S.C. § 1331.

        2.      Venue in this district is based on 28 U.S.C. § 1391 in that the Defendant resides or

has his principal place of business in this district and a substantial part of the events giving rise to

Plaintiff’s claims occurred in this district.

                                                PARTIES

        3.      Plaintiff Superior Sales West, Inc. is a Michigan corporation having a principal place

of business in Monterrey, California, engaged in the business of buying and selling wholesale




                                                     1
              Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 2 of 9



quantities of produce in interstate commerce, and was at all relevant times subject to and licensed

under the provisions of PACA as a dealer.

        4.      Defendant Gonzalez is an individual residing in El Paso, Texas who at all relevant

times was engaged in the business of buying and selling wholesale quantities of produce in interstate

commerce and was subject to licensure under the provisions of PACA as a dealer. Defendant does

business as Rio Grande Farms, and according to the assumed name certificate on file with the El Paso,

Texas County Clerk, resides at 8305 Cielo Visa Drive, El Paso, Texas, 79925.

        5.      At all relevant times, Gonzalez was in a position of control over the PACA trust assets

belonging to Plaintiff.

                                    GENERAL ALLEGATIONS

        6.      This action is brought to enforce the trust provisions of P.L. 98-273, the 1984

amendment to Section 5(c) of the PACA, 7 U.S.C. § 499e(c).

        7.      Between September 20, 2019 and October 25, 2019, Plaintiff sold and delivered to

Defendant wholesale quantities of produce that had been shipped in interstate commerce, or in

contemplation thereof, having an agreed upon value of $2,719,349.05.

        8.      Defendant failed to pay for the goods when payment was due, despite repeated

demands, and presently owes Plaintiff the principal amount of $2,682,066.50.

        9.      At the time of receipt of the produce, Plaintiff became a beneficiary in a statutory trust

designed to assure payment to produce suppliers. The trust consists of all produce or produce-related

assets, including all funds commingled with funds from other sources and all assets procured with

such funds, in the possession or control of Defendant since the creation of the trust.




                                                    2
                Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 3 of 9



          10.       Plaintiff preserved its interest in the PACA trust by issuing invoices to Defendant for

each transaction which contain the statutory language required by 7 U.S.C. § 499e(c)(4). Plaintiff

remains a beneficiary of the PACA trust until full payment is made for the produce.

          11.       Defendant’s failure, refusal, and inability to pay Plaintiff demonstrates that Gonzalez

is failing to maintain sufficient assets in the statutory trust to pay Plaintiff and is dissipating trust

assets.

                                        FIRST CAUSE OF ACTION
                                            (Injunctive Relief)

          12.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 11 above

as if fully set forth herein.

          13.       Defendant’s failure to make payment to Plaintiff of trust funds from the statutory trust

in the amount of $2,682,066.50 is a violation of PACA and PACA regulations and is unlawful.

          14.       Pursuant to PACA and the prevailing cases, Plaintiff is entitled to injunctive relief

against Defendant, enjoining and restraining him and his agents from further dissipating trust assets

belonging to Plaintiff, and requiring the turnover to Plaintiff of PACA trust funds in the possession

of third parties.

                                     SECOND CAUSE OF ACTION
                             (Failure to Make Prompt Payment of Trust Funds)

          15.       Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 14 above

as if fully set forth herein.

          16.       Defendant received each of the produce shipments on which this action is based.

          17.       Defendant is required to promptly tender to Plaintiff full payment for those shipments

pursuant to PACA.




                                                       3
               Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 4 of 9



        18.      Defendant failed and refused to pay for the produce supplied by Plaintiff within the

period required by 7 C.F.R. § 46.2(aa)(5).

        19.      As a direct and proximate result of Defendant’s failure to pay promptly, Plaintiff has

incurred damages in the amount of $2,682,066.50, plus interest from the date each invoice became

past due, costs and attorneys’ fees.

                                   THIRD CAUSE OF ACTION
                                   (Failure to Pay For Goods Sold)

        20.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 19 above

as if fully set forth herein.

        21.      Defendant failed and refused to pay Plaintiff the principal amount of $2,682,066.50

owed to Plaintiff for goods received by Defendant from Plaintiff.

        22.      As a direct and proximate result of the failure of the Defendant to pay promptly,

Plaintiff has incurred damages in the amount of $2,682,066.50, plus interest, costs and attorneys’ fees.

                                  FOURTH CAUSE OF ACTION
                                      (Breach of Contract)

        23.      Plaintiff incorporates each and every allegation set forth in paragraph 1 to 22 above

as if fully set forth herein.

        24.      Defendant received Plaintiff’s invoices without objection on or about the dates

indicated on the faces of the invoices.

        25.      Plaintiff’s invoices to Defendant constitute valid and enforceable agreements between

the Parties.

        26.      Defendant breached the terms of the invoices by failing to timely remit payment for

the goods it received from Plaintiff.




                                                   4
                 Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 5 of 9



         27.      Plaintiff has performed all of the duties, obligations and conditions precedent on its

part to be performed under the invoices.

         28.      As a proximate result of the breach of contract by Defendant, Plaintiff suffered

damages in the amount of $2,682,066.50, plus interest from the date each invoice became past due,

costs and attorneys’ fees.

                                      FIFTH CAUSE OF ACTION
               (Theft of Property Pursuant to Texas Civ. Prac. and Rem. Code § 134.005[a])

         29.      Plaintiff incorporates each and every allegation set forth in paragraph 1 to 28 above

as if fully set forth herein.

         30.      Defendant’s conduct also constitutes a violation of the Texas Theft Liability Act, Tex.

Civ. Prac. & Rem. Code §134.001 et seq.

         31.      Defendant unlawfully appropriated produce delivered to Defendant by Plaintiff in that

Defendant received the produce without the means to make full payment for the produce.

         32.      Defendant unlawfully appropriated produce delivered to Defendant by Plaintiff in that

Defendant received the produce with the intention of permanently depriving Plaintiff of the produce

without remitting payment to Plaintiff.

         33.      Defendant misappropriated1 and deprived Plaintiff of its property2, by (1) stealing,

i.e. acquiring the property by theft [Texas Penal Code §31.01(7)]; (2) deception, i.e. selling or

otherwise transferring or encumbering property without disclosing a lien, security interest, adverse

claim, or other legal impediment to the enjoyment of the property [Texas Penal Code




1
 “Appropriate” means (A) to bring about a transfer of purported transfer of title to or other nonpossessory interest in
property, whether to the actor or another; or (B) to acquire or otherwise exercise control over property other than
real property.
2
  Property includes (A) real property; (B) tangible or intangible personal property including anything severed from
land; or (C) a document, including money, that represents or embodies anything of value. Texas Penal Code §31.01(5).

                                                          5
                 Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 6 of 9



§31.01(1)(D)]; (3) withholding property from the Plaintiff permanently or for so extended a period

of time that a major portion of the value or enjoyment of the property was lost to the Intervenors

[Texas Penal Code §31.01(2)(A)]; and/or (4) disposing of property in a manner that makes

recovery of the property by the Plaintiff unlikely [Texas Penal Code §31.01(2)(C)].

        34.       Defendant committed the offense of theft/embezzlement by unlawfully

appropriating property with the intent to deprive the Plaintiff of its property without Plaintiff’s

effective consent.

        35.       Defendant committed the offense of theft/embezzlement intentionally, knowingly,

or recklessly.

        36.       Defendant’s theft constitutes a felony under Texas law. As a result, Defendant is

liable to the Intervenors for actual damages and punitive damages.

        37.       Because the Defendant’s conduct was committed knowingly or intentionally based

on conduct described as a felony in section 31.01 of the Texas Penal Code, the limitation of

recovery on punitive damages as set forth in Tex. Civ. Prac. & Rem. Code §41.008, i.e. the cap,

does not apply.

        38.       Defendant is also entitled to reasonable attorney’s fees and costs under the Texas

Theft Liability Act, Tex. Civ. Prac. & Rem. Code § 134.0053:

        39.       Defendant’s wrongful conduct caused Plaintiff to sustain the damages, which it

seeks to recover by virtue of this action.

        40.       As a proximate result of Defendant’s theft of property, Plaintiff suffered damages

in the amount of $2,682,066.50, plus interest, costs and attorneys’ fees.



3
  Each person who prevails in a suit under this chapter shall be awarded court costs and reasonable and necessary
attorney's fees. Tex. Civ. Prac. & Rem. Code § 134.005 (b).


                                                       6
              Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 7 of 9



                                    SIXTH CAUSE OF ACTION
                                 (Interest, Costs and Attorneys’ Fees)

        41.     Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 38 above

as if fully set forth herein.

        42.     PACA and Plaintiff’s invoices entitle Plaintiff to recover pre-judgment interest and

attorneys’ fees incurred to collect any balance due from Defendant.

        43.     Plaintiff served written demand on Defendant for payment of the claims set forth

herein more than thirty days before filing this action.

        44.     As a result of Defendant’s continued failure to make full payment promptly in the

amount of $2,682,066.50, Plaintiff has been required to pay attorneys’ fees and costs in order to bring

this action to require Defendant to comply with his contractual and statutory duties under PACA, and

upon information and belief, will further incur such costs and fees.

        45.     Plaintiff seeks reimbursement for its reasonable and necessary attorneys’ fees and

costs expended in the prosecution of this action pursuant to Chapters 38 and 134 of the Texas Civil

Practice and Remedies Code.

                WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Court to Plaintiff the following relief:

        A.      On the first cause of action, preliminary and permanent injunction enjoining and

restraining Defendant and its agents from further dissipating trust assets belonging to Plaintiff, and

requiring the turnover to Plaintiff of PACA trust funds in the possession of third parties;

        B.      On the second cause of action, judgment in favor of Plaintiff and against Defendant

in the amount of $2,682,066.50 under the trust provisions of PACA;

        C.      On the third cause of action, judgment in favor of Plaintiff and against Defendant in

the amount of $2,682,066.50;

                                                   7
              Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 8 of 9



        D.      On the fourth cause of action, judgment in favor of Plaintiff and against Defendant

in the amount of $2,682,066.50;

        E.      On the fifth cause of action, judgment in favor of Plaintiff and against Defendant in

the amount of $2,682,066.50, plus additional statutory damages, costs and reasonable and necessary

attorneys’ fees pursuant to Texas Civil Practice and Remedies Code § 134.005(a);

        F.      On the sixth cause of action, judgment in favor of Plaintiff and against Defendant for

pre-judgment interest, costs and reasonable and necessary attorneys’ fees pursuant to Chapters 38

and 134 of the Texas Civil Practice and Remedies Code; and

        G.      Such other and further relief, general and special, legal and equitable, to which the

Plaintiff may be justly entitled.

Dated: November 14, 2019

                                               Respectfully submitted,

                                               Dickinson Wright PLLC
                                               221 North Kansas Street, Suite 2000
                                               El Paso, Texas 79901
                                               Tel: (915) 541-9322
                                               Fax: (844) 670-6009

                                               By:     /s/ Mark C. Walker
                                                       Mark C. Walker
                                                       Texas State Bar No. 20717320
                                                       mwalker@dickinson-wright.com
                                                       Mario Franke
                                                       Texas State Bar No. 24074225
                                                       mfranke@dickinson-wright.com

                                                       - and -
                                                       Gregory A. Brown
                                                       McCARRON & DIESS
                                                       Pro Hac Vice Pending (NY State Bar No.
                                                       4366498)
                                                       576 Broadhollow Road, Suite 105
                                                       Melville, New York 11747
                                                       Tel: (631) 425-8110

                                                   8
            Case 3:19-cv-00329 Document 1 Filed 11/14/19 Page 9 of 9



                                           Fax: (202) 364-2731
                                           gbrown@mccarronlaw.com
                                           Attorneys for Plaintiff




                                       9

ELPASO 90865-00001 19698v1
